Citation Nr: 9913508	
Decision Date: 05/18/99    Archive Date: 05/26/99

DOCKET NO.  98-03 023A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to restoration of a 30 percent evaluation for 
post-traumatic stress disorder (PTSD).  

2.  Entitlement to an increased evaluation for PTSD, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, his mother, his stepfather, his pastor



ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1990 to June 
1991.

The issue of entitlement to restoration of a 30 percent 
evaluation for PTSD comes before the Board of Veterans' 
Appeals (Board) from a February 1995 rating decision of the 
Nashville, Tennessee Regional Office, which reduced the 
evaluation of the veteran's PTSD from 30 percent disabling to 
noncompensable, effective May 1, 1995.  While the appeal was 
pending, the veteran's claims file was transferred to the St. 
Petersburg, Florida Regional Office (RO) which increased the 
evaluation of the veteran's PTSD to 10 percent disabling and 
assigned temporary total evaluations for two periods of 
hospitalization in excess of 21 days, in an August 1996 
rating decision.

The issue of entitlement to an increased evaluation of PTSD 
above 10 percent comes before the Board from a February 1998 
rating decision, which in part, confirmed and continued a 10 
percent evaluation for PTSD.


REMAND

The veteran contends, in essence, that his disability is more 
severe than currently evaluated.  He alleges that his PTSD 
has been, and continues to be of such severity that he is 
entitled to restoration of the previously assigned 30 percent 
evaluation and is entitled to the highest evaluation 
available.  He has also alleged that he is unemployable due 
to his PTSD.  

Upon review of the evidentiary record, the Board finds that 
it is necessary to remand this case to schedule a hearing 
before a Member of the Board at the RO.

The veteran initially checked off that he desired a hearing 
in his VA form 9 substantive appeal of August 1995, 
pertaining to the February 1995 rating decision, which 
reduced the evaluation of his PTSD from 30 percent to 
noncompensable.  

Subsequently, a VA form 9, was filed in March 1998, by the 
veteran's appointed representative at the time, in response 
to the RO's February 1998 rating decision which denied an 
increased evaluation above 10 percent for the veteran's PTSD.  
This VA form 9 purported to waive any requests for a hearing 
before a Member of the Board that may have been previously 
requested, and was signed by the representative, who is no 
longer the veteran's appointed representative of record.  
This VA form 9 with the aforementioned waiver was not signed 
by the veteran.  The record contains no written 
correspondence from the veteran explicitly withdrawing his 
request for a Travel Board hearing.  Such a request can only 
be made by the veteran himself, in writing.  The 
representative can not do so on the veteran's behalf without 
consent of the veteran.  38 C.F.R. § 20.704(e) (1998).

A written request for clarification of the veteran's hearing 
request was submitted to the veteran on March 29, 1999.  This 
form gave the veteran the option of checking off either a 
statement indicating that he wanted a Travel Board hearing or 
that he no longer wanted a hearing.  This form also indicated 
that if the veteran did not respond in 30 days, the Board 
would assume that he still desires a Travel Board hearing, 
and would make arrangements to schedule one.  The record 
contains no correspondence from the veteran within 30 days of 
the March 29, 1999 clarification date.  Thus it is presumed 
that he desires a Travel Board hearing. 

In view of the foregoing, further appellate consideration is 
deferred and the case is REMANDED to the RO for the 
following:

Appropriate action should be taken by the 
RO, in accordance with the veteran's 
request to schedule the veteran for a 
personal hearing before a Member of the 
Board at the RO.  All correspondences 
pertaining to this matter should be 
associated with the claims folder.  

Following the hearing, the case should be returned to the 
Board for further appellate consideration, if otherwise in 
order.  By this REMAND the Board intimates no opinion, either 
factual or legal, as to the ultimate determination warranted 
in this case.  The purpose of the REMAND is to accord the 
veteran due process of law.  No action is required of the 
veteran until he receives further notice. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	A. BRYANT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


